In a proceeding to stay arbitration, the appeal is from a judgment of the Supreme Court, Rockland County, dated September 20, 1977, which granted the application. Judgment affirmed, without costs or disbursements. The teachers’ association seeks to arbitrate the issue whether a provision in the collective bargaining agreement between that association and the East Ramapo Central School District granting tenure credit to part-time teachers is valid and enforceable. This same issue has been presented to this court in four proceedings pursuant to CPLR article 78 brought by teachers who have taught part-time in the East Ramapo Central School District. We have held in those proceedings that the provision is valid and enforceable. The issue is therefore no longer a subject for arbitration, and it is no longer necessary for this court to decide the question of its arbitrability (see Matter of Schlosser v Board of Educ., 62 AD2d 207). Hopkins, J. P., Martuscello, Latham and Gulotta, JJ., concur.